
	
		I
		111th CONGRESS
		2d Session
		H. R. 5962
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Maffei introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  maximum corporate income tax rate and to offset the revenue cost by repealing
		  certain corporate tax benefits.
	
	
		1.Short title; amendment of
			 1986 code
			(a)Short
			 titleThis Act may be cited
			 as the American Business
			 Competitiveness Act of 2010.
			(b)Amendment of
			 1986 codeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contents
				
					Sec. 1. Short title; amendment of 1986 code.
					Title I—Corporate income tax rate reduction
					Sec. 101. Reduction in top corporate marginal rate.
					Title II—Provisions related to foreign source income
					Sec. 201. Allocation of expenses and taxes on basis of
				repatriation of foreign income.
					Sec. 202. Repeal of worldwide allocation of
				interest.
					Sec. 203. Limitation on treaty benefits for certain deductible
				payments.
					Title III—Modification of accounting rules
					Sec. 301. Repeal of last-in, first-out method of
				inventory.
					Sec. 302. Repeal of lower of cost or market method of
				inventory.
					Sec. 303. Special rule for service providers on accrual method
				not applicable to C corporations.
					Title IV—Modification to expensing and depreciation
				rules
					Sec. 401. Small business expensing provisions made
				permanent.
					Sec. 402. Amortization of goodwill and other
				intangibles.
					Title V—Codification of economic substance doctrine
					Sec. 501. Codification of economic substance
				doctrine.
					Title VI—Modifications to deductions for dividends
				received
					Sec. 601. Modifications to deductions for dividends
				received.
					Title VII—Other provisions
					Sec. 701. Recognition of ordinary income on sale or exercise of
				stock option in S corporation with an ESOP.
					Sec. 702. Treatment of securities of a controlled corporation
				exchanged for assets in certain reorganizations.
				
			ICorporate income
			 tax rate reduction
			101.Reduction in top
			 corporate marginal rate
				(a)General
			 ruleParagraph (1) of section
			 11(b) (relating to amount of tax) is amended—
					(1)by inserting “and”
			 at the end of subparagraph (A),
					(2)by striking
			 subparagraphs (B), (C), and (D) and inserting the following:
						
							(B)23 percent of so
				much of the taxable income as exceeds
				$50,000.
							,
				and
					(3)by striking
			 “$11,750” and all that follows and inserting $9,500..
					(b)Personal service
			 corporationsParagraph (2) of section 11(b) is amended by
			 striking 35 percent and inserting 23
			 percent.
				(c)Conforming
			 amendments
					(1)Section 1201 is amended by striking
			 35 percent each place it appears and inserting 23
			 percent.
					(2)Paragraphs (1) and
			 (2) of section 1445(e) are each amended by striking 35 percent
			 and inserting 23 percent.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010, except that the amendments made by
			 subsection (c) shall take effect on January 1, 2011.
				IIProvisions
			 related to foreign source income
			201.Allocation of
			 expenses and taxes on basis of repatriation of foreign income
				(a)In
			 generalPart III of subchapter N of chapter 1 is amended by
			 inserting after subpart G the following new subpart:
					
						HSpecial Rules for
				Allocation of Foreign-Related Deductions and Foreign Tax Credits
							
								Sec. 975. Deductions allocated to deferred foreign income may
				  not offset United States source income.
								Sec. 976. Amount of foreign taxes computed on overall
				  basis.
								Sec. 977. Application of subpart.
							
							975.Deductions
				allocated to deferred foreign income may not offset United States source
				income
								(a)Current year
				deductionsFor purposes of
				this chapter, foreign-related deductions for any taxable year—
									(1)shall be taken
				into account for such taxable year only to the extent that such deductions are
				allocable to currently-taxed foreign income, and
									(2)to the extent not
				so allowed, shall be taken into account in subsequent taxable years as provided
				in subsection (b).
									Foreign-related deductions shall be
				allocated to currently-taxed foreign income in the same proportion which
				currently-taxed foreign income bears to the sum of currently-taxed foreign
				income and deferred foreign income.(b)Deductions
				related to repatriated deferred foreign income
									(1)In
				generalIf there is repatriated foreign income for a taxable
				year, the portion of the previously deferred deductions allocated to the
				repatriated foreign income shall be taken into account for the taxable year as
				a deduction allocated to income from sources outside the United States. Any
				such amount shall not be included in foreign-related deductions for purposes of
				applying subsection (a) to such taxable year.
									(2)Portion of
				previously deferred deductionsFor purposes of paragraph (1), the
				portion of the previously deferred deductions allocated to repatriated foreign
				income is—
										(A)the amount which
				bears the same proportion to such deductions, as
										(B)the repatriated
				income bears to the previously deferred foreign income.
										(c)Definitions and
				special ruleFor purposes of
				this section—
									(1)Foreign-related
				deductionsThe term foreign-related deductions means
				the total amount of deductions and expenses which would be allocated or
				apportioned to gross income from sources without the United States for the
				taxable year if both the currently-taxed foreign income and deferred foreign
				income were taken into account.
									(2)Currently-taxed
				foreign incomeThe term currently-taxed foreign
				income means the amount of gross income from sources without the United
				States for the taxable year (determined without regard to repatriated foreign
				income for such year).
									(3)Deferred foreign
				incomeThe term deferred foreign income means the
				excess of—
										(A)the amount that would be includible in
				gross income under subpart F of this part for the taxable year if—
											(i)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
											(ii)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952), over
											(B)the sum of—
											(i)all dividends
				received during the taxable year from controlled foreign corporations,
				plus
											(ii)amounts
				includible in gross income under section 951(a).
											(4)Previously
				deferred foreign incomeThe
				term previously deferred foreign income means the aggregate amount
				of deferred foreign income for all prior taxable years to which this part
				applies, determined as of the beginning of the taxable year, reduced by the
				repatriated foreign income for all such prior taxable years.
									(5)Repatriated
				foreign incomeThe term repatriated foreign income
				means the amount included in gross income on account of distributions out of
				previously deferred foreign income.
									(6)Previously
				deferred deductionsThe term
				previously deferred deductions means the aggregate amount of
				foreign-related deductions not taken into account under subsection (a) for all
				prior taxable years (determined as of the beginning of the taxable year),
				reduced by any amounts taken into account under subsection (b) for such prior
				taxable years.
									(7)Treatment of
				certain foreign taxes
										(A)Paid by
				controlled foreign corporationSection 78 shall not apply for purposes of
				determining currently-taxed foreign income and deferred foreign income.
										(B)Paid by
				taxpayerFor purposes of determining currently-taxed foreign
				income, gross income from sources without the United States shall be reduced by
				the aggregate amount of taxes described in the applicable paragraph of section
				901(b) which are paid by the taxpayer (without regard to sections 902 and 960)
				during the taxable year.
										(8)Coordination
				with section 976In determining currently-taxed foreign income
				and deferred foreign income, the amount of deemed foreign tax credits shall be
				determined with regard to section 976.
									976.Amount of
				foreign taxes computed on overall basis
								(a)Current year
				allowanceFor purposes of
				this chapter, the amount taken into account as foreign income taxes for any
				taxable year shall be an amount which bears the same ratio to the total foreign
				income taxes for that taxable year as—
									(1)the
				currently-taxed foreign income for such taxable year, bears to
									(2)the sum of the
				currently-taxed foreign income and deferred foreign income for such
				year.
									The
				portion of the total foreign income taxes for any taxable year not taken into
				account under the preceding sentence for a taxable year shall only be taken
				into account as provided in subsection (b) (and shall not be taken into account
				for purposes of applying sections 902 and 960).(b)Allowance
				related to repatriated deferred foreign income
									(1)In
				generalIf there is
				repatriated foreign income for any taxable year, the portion of the previously
				deferred foreign income taxes paid or accrued during such taxable year shall be
				taken into account for the taxable year as foreign taxes paid or accrued. Any
				such taxes so taken into account shall not be included in foreign income taxes
				for purposes of applying subsection (a) to such taxable year.
									(2)Portion of
				previously deferred foreign income taxesFor purposes of
				paragraph (1), the portion of the previously deferred foreign income taxes
				allocated to repatriated deferred foreign income is—
										(A)the amount which
				bears the same proportion to such taxes, as
										(B)the repatriated
				deferred income bears to the previously deferred foreign income.
										(c)Definitions and
				special ruleFor purposes of
				this section—
									(1)Previously
				deferred foreign income taxesThe term previously deferred foreign
				income taxes means the aggregate amount of total foreign income taxes
				not taken into account under subsection (a) for all prior taxable years
				(determined as of the beginning of the taxable year), reduced by any amounts
				taken into account under subsection (b) for such prior taxable years.
									(2)Total foreign
				income taxesThe term
				total foreign income taxes means the sum of foreign income taxes
				paid or accrued during the taxable year (determined without regard to section
				904(c)) plus the increase in foreign income taxes that would be paid or accrued
				during the taxable year under sections 902 and 960 if—
										(A)all controlled
				foreign corporations were treated as one controlled foreign corporation,
				and
										(B)all earnings and
				profits of all controlled foreign corporations were subpart F income (as
				defined in section 952).
										(3)Foreign income
				taxesThe term foreign
				income taxes means any income, war profits, or excess profits taxes paid
				by the taxpayer to any foreign country or possession of the United
				States.
									(4)Currently-taxed
				foreign income and deferred foreign incomeThe terms currently-taxed foreign
				income and deferred foreign income have the meanings given
				such terms by section 975(c).
									977.Application of
				subpartThis subpart—
								(1)shall be applied
				before subpart A, and
								(2)shall be applied
				separately with respect to the categories of income specified in section
				904(d)(1).
								.
				(b)Clerical
			 amendmentThe table of subparts for part III of subpart N of
			 chapter 1 is amended by inserting after the item relating to subpart G the
			 following new item:
					
						
							Subpart H. Special Rules for Allocation of Foreign-Related
				Deductions and Foreign Tax
				Credits
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
				202.Repeal of
			 worldwide allocation of interest
				(a)In
			 generalSection 864 is
			 amended by striking subsection (f) and by redesignating subsection (g) as
			 subsection (f).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				203.Limitation on treaty
			 benefits for certain deductible payments
				(a)In
			 generalSection 894 (relating to income affected by treaty) is
			 amended by adding at the end the following new subsection:
					
						(d)Limitation on
				treaty benefits for certain deductible payments
							(1)In
				generalIn the case of any
				deductible related-party payment, any withholding tax imposed under chapter 3
				(and any tax imposed under subpart A or B of this part) with respect to such
				payment may not be reduced under any treaty of the United States unless any
				such withholding tax would be reduced under a treaty of the United States if
				such payment were made directly to the foreign parent corporation.
							(2)Deductible
				related-party paymentFor purposes of this subsection, the term
				deductible related-party payment means any payment made, directly
				or indirectly, by any person to any other person if the payment is allowable as
				a deduction under this chapter and both persons are members of the same foreign
				controlled group of entities.
							(3)Foreign
				controlled group of entitiesFor purposes of this subsection—
								(A)In
				generalThe term
				foreign controlled group of entities means a controlled group of
				entities the common parent of which is a foreign corporation.
								(B)Controlled group
				of entitiesThe term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), except that—
									(i)more than
				50 percent shall be substituted for at least 80 percent
				each place it appears therein, and
									(ii)the determination
				shall be made without regard to subsections (a)(4) and (b)(2) of section
				1563.
									A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(4)Foreign parent
				corporationFor purposes of this subsection, the term
				foreign parent corporation means, with respect to any deductible
				related-party payment, the common parent of the foreign controlled group of
				entities referred to in paragraph (3)(A).
							(5)RegulationsThe
				Secretary may prescribe such regulations or other guidance as are necessary or
				appropriate to carry out the purposes of this subsection, including regulations
				or other guidance which provide for—
								(A)the treatment of
				two or more persons as members of a foreign controlled group of entities if
				such persons would be the common parent of such group if treated as one
				corporation, and
								(B)the treatment of
				any member of a foreign controlled group of entities as the common parent of
				such group if such treatment is appropriate taking into account the economic
				relationships among such
				entities.
								.
				(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 made after the date of the enactment of this Act.
				IIIModification of
			 accounting rules
			301.Repeal of last-in,
			 first-out method of inventory
				(a)In
			 generalSubpart D of part II
			 of subchapter E of chapter 1 is amended by striking sections 472 (relating to
			 last-in, first-out inventories), 473 (relating to qualified liquidations of
			 LIFO inventories), and 474 (relating to simplified dollar-value LIFO method for
			 certain small businesses).
				(b)Conforming
			 amendments
					(1)(A)Section 312(n) is
			 amended by striking paragraph (4) and by redesignating paragraphs (5) through
			 (8) as paragraphs (4) through (7), respectively.
						(B)Section 312(n)(7), as redesignated by
			 subparagraph (A), is amended—
							(i)by striking paragraphs (4)
			 and (6) in subparagraph (A) and inserting paragraph (5),
			 and
							(ii)by striking paragraph
			 (5) in subparagraph (B) and inserting paragraph
			 (4).
							(C)Section 56(g)(4)(D) is amended by
			 striking clause (iii) and by redesignating clause (iv) as clause (iii).
						(2)Section 1363 is
			 amended by striking subsection (d).
					(c)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendments made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)if the net amount
			 of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 is positive, such amount shall
			 be taken into account over a period of 8 years beginning with such first
			 taxable year.
						302.Repeal of lower
			 of cost or market method of inventory
				(a)In
			 generalSection 471 is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:
					
						(c)Inventories
				taken into account at costA
				method of determining inventories shall not be treated as clearly reflecting
				income unless such method provides that inventories shall be taken into account
				at
				cost.
						.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendments made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)if the net amount of the adjustments
			 required to be taken into account by the taxpayer under section 481 of the
			 Internal Revenue Code of 1986 is positive, such amount shall be taken into
			 account over a period of 8 years beginning with such first taxable year.
						303.Special rule for
			 service providers on accrual method not applicable to C corporations
				(a)In
			 generalSubparagraph (A) of
			 section 448(d)(5) is amended by inserting (other than a C
			 corporation) after any person.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendments made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)if the net amount of the adjustments
			 required to be taken into account by the taxpayer under section 481 of the
			 Internal Revenue Code of 1986 is positive, such amount shall be taken into
			 account over a period of 8 years beginning with such first taxable year.
						IVModification to
			 expensing and depreciation rules
			401.Small business
			 expensing provisions made permanent
				(a)Increase in
			 small business expensing made permanentSubsection (b) of section 179 is
			 amended—
					(1)by striking
			 $25,000 ($250,000 in the case of taxable years beginning after 2007 and
			 before 2011) in paragraph (1) and inserting $250,000,
			 and
					(2)by striking
			 $200,000 ($800,000 in the case of taxable years beginning after 2007 and
			 before 2011) in paragraph (2) and inserting
			 $800,000.
					(b)Expensing for
			 computer software made permanentClause (ii) of section
			 179(d)(1)(A) is amended by striking and which is placed in service in a
			 taxable year beginning after 2002 and before 2011,.
				(c)Effective
			 date
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					(2)Computer
			 softwareThe amendment made by subsection (b) shall apply to
			 property placed in service after the date of the enactment of this Act.
					402.Amortization of
			 goodwill and other intangibles
				(a)In
			 generalSubsection (a) of
			 section 197 (relating to general rule) is amended by striking
			 15-year and inserting 20-year.
				(b)Certain
			 interests or rights acquired separatelyClause (i) of section
			 197(e)(4)(D) is amended by striking 15 years and inserting
			 20 years.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 acquired after the date of the enactment of this Act.
				VCodification of
			 economic substance doctrine
			501.Codification of
			 economic substance doctrine
				(a)In
			 generalSection 7701 is
			 amended by redesignating subsection (p) as subsection (q) and by inserting
			 after subsection (o) the following new subsection:
					
						(p)Clarification of economic substance
				doctrine
							(1)Application of doctrineIn
				the case of any transaction to which the economic substance doctrine is
				relevant, such transaction shall be treated as having economic substance only
				if—
								(A)the transaction changes in a meaningful way
				(apart from Federal income tax effects) the taxpayer’s economic position,
				and
								(B)the taxpayer has a substantial purpose
				(apart from Federal income tax effects) for entering into such
				transaction.
								(2)Special rule where taxpayer relies on
				profit potential
								(A)In
				generalThe potential for profit of a transaction shall be taken
				into account in determining whether the requirements of subparagraphs (A) and
				(B) of paragraph (1) are met with respect to the transaction only if the
				present value of the reasonably expected pre-tax profit from the transaction is
				substantial in relation to the present value of the expected net tax benefits
				that would be allowed if the transaction were respected.
								(B)Treatment of fees and foreign
				taxesFees and other
				transaction expenses and foreign taxes shall be taken into account as expenses
				in determining pre-tax profit under subparagraph (A).
								(3)State and local
				tax benefitsFor purposes of paragraph (1), any State or local
				income tax effect which is related to a Federal income tax effect shall be
				treated in the same manner as a Federal income tax effect.
							(4)Financial
				accounting benefitsFor purposes of paragraph (1)(B), achieving a
				financial accounting benefit shall not be taken into account as a purpose for
				entering into a transaction if such transaction results in a Federal income tax
				benefit.
							(5)Definitions and special rulesFor purposes of this subsection—
								(A)Economic substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
								(B)Exception for personal transactions of
				individualsIn the case of an
				individual, paragraph (1) shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
								(C)Other common law doctrines not
				affectedExcept as
				specifically provided in this subsection, the provisions of this subsection
				shall not be construed as altering or supplanting any other rule of law, and
				the requirements of this subsection shall be construed as being in addition to
				any such other rule of law.
								(D)Determination of
				application of doctrine not affectedThe determination of whether the economic
				substance doctrine is relevant to a transaction shall be made in the same
				manner as if this subsection had never been enacted.
								(6)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection. Such regulations may include exemptions from the application
				of this
				subsection.
							.
				(b)Effective
			 DateThe amendments made by
			 this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
				VIModifications to
			 deductions for dividends received
			601.Modifications
			 to deductions for dividends received
				(a)General
			 reduction in percentage of deduction
					(1)In
			 generalSections 243(a)(1), 243(c)(1), 244(a)(3), 244(b)(2),
			 245(c)(1)(B), 246(b)(3)(B), and 246A(a)(1), before amendment by subsection (c),
			 are each amended by striking 70 percent and inserting 60
			 percent.
					(2)Conforming
			 amendmentsParagraph (2) of section 861(a), before amendment by
			 subsection (c), is amended by striking 100/70th both places it
			 appears and inserting 100/60th.
					(b)Reduction in
			 percentage for 20-Percent owned corporations
					(1)In
			 generalSections 243(c)(1), 245(c)(1)(B), 246(b)(3)(A),
			 246A(a)(1) is amended by striking 80 percent and inserting
			 70 percent.
					(2)Conforming
			 amendmentParagraph (2) of
			 section 861(a) is amended by striking 100/80th and inserting
			 100/70th.
					(c)Repeal of NOL
			 exception to limitation on aggregate deductions; establishment of
			 carryforward
					(1)In
			 generalParagraph (2) of section 246(b) is amended to read as
			 follows:
						
							(2)CarryforwardThe aggregate amount of deductions
				disallowed under paragraph (1) for any taxable year shall be treated as an
				increase in the amount allowable as a deduction under section 243(a)(1) for the
				following taxable year (subject to the application of paragraph (1) to such
				following taxable
				year).
							.
					(2)Conforming
			 amendments
						(A)Subsection (d) of
			 section 172 is amended by striking paragraph (5) and by redesignating paragraph
			 (6) as paragraph (5).
						(B)Subparagraph (A)
			 of section 172(b)(2) is amended by striking paragraphs (1), (4), and
			 (5) and inserting paragraphs (1) and (4).
						(C)Paragraph (1) of
			 section 246(b) is amended by striking Except as provided in paragraph
			 (2), the and inserting The.
						(D)Paragraph (3) of
			 section 246(b) is amended by striking paragraph (1) and
			 inserting paragraphs (1) and (2).
						(E)Subparagraph (B)
			 of section 805(a)(4) is amended by striking section 1212(a)(1),
			 and all that follows and inserting section 1212(a)(1)..
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				VIIOther
			 provisions
			701.Recognition of
			 ordinary income on sale or exercise of stock option in S corporation with an
			 ESOP
				(a)In
			 generalSubpart A of part I of subchapter D of chapter 1 is
			 amended by adding at the end the following new section:
					
						409B.Recognition of
				ordinary income on sale or exercise of stock option in S corporation with an
				ESOP
							(a)In
				generalIf an S corporation
				in which an employee stock ownership plan is a stockholder grants an option
				with respect to its stock and such option is sold or exercised, there shall be
				included in the gross income of the holder of such option (determined
				immediately before such sale or exercise) as ordinary income an amount equal to
				the income inclusion amount.
							(b)Income inclusion
				amountFor purposes of this section, the term income
				inclusion amount means, with respect to the holder of any option, the
				excess (if any) of—
								(1)the sum of the net
				income amounts with respect to such option for all taxable years of the S
				corporation ending during the taxpayer’s holding period, over
								(2)the sum of the net
				loss amounts with respect to such option for all such taxable years.
								(c)Net income and
				loss amountsFor purposes of this section, with respect to any
				taxable year of the S corporation—
								(1)Net income
				amountThe term net income amount means the excess
				(if any) of—
									(A)the pass-thru income share for such taxable
				year, over
									(B)the pass-thru loss
				share for such taxable year.
									(2)Net loss
				amountThe term net loss amount means the excess (if
				any) of the amount described in paragraph (1)(B) over the amount described in
				paragraph (1)(A).
								(d)Pass-Thru income
				and loss sharesFor purposes of this section, with respect to any
				taxable year of the S corporation—
								(1)Pass-Thru income
				shareThe term pass-thru income share means the
				excess (if any) of—
									(A)the aggregate
				items of income taken into account under section 1366 by the employee stock
				ownership plan for such taxable year, over
									(B)the aggregate
				items of income which would have been so taken into account if such option had
				been exercised upon being granted.
									(2)Pass-Thru loss
				shareThe term pass-thru loss share means the excess
				(if any) of—
									(A)the aggregate
				items of deduction and loss taken into account under section 1366 by the
				employee stock ownership plan for such taxable year, over
									(B)the aggregate
				items of deduction and loss which would have been so taken into account if such
				option had been exercised upon being granted.
									(e)Interest at
				underpayment rate
								(1)In
				generalIn the case of any taxpayer who includes any amount in
				gross income for any taxable year under subsection (a), the tax imposed by this
				chapter on such taxpayer for such taxable year shall be increased by interest
				at the underpayment rate determined under section 6621 on the underpayments
				that would have occurred had the net income amounts with respect to each
				taxable year taken into account under subsection (c) been includible in the
				taxpayer’s gross income for each of taxable year of the taxpayer in or with
				which the taxable year so taken into account ends.
								(2)Reduction for
				previous net loss amountsFor purposes of paragraph (1), the net
				income amount for any taxable year shall be reduced by the excess of—
									(A)the aggregate net
				loss amounts for taxable years taken into account under subsection (c) with
				respect to the taxpayer, over
									(B)the amount of such
				aggregate previously taken into account under this paragraph to reduce any net
				income amount.
									(f)Other
				definitions and special rulesFor purposes of this
				section—
								(1)OptionThe
				term option includes any synthetic equity described in section
				409(p)(6)(C).
								(2)Effect of
				starting or terminating an S corporation electionWith respect to
				any option, a corporation which is an S corporation for any taxable year which
				ends while such option is outstanding shall be treated for purposes of this
				section (other than subsection (d)) as an S corporation for all taxable years
				which end while such option is outstanding.
								(3)Adjustments to
				basis
									(A)Increase in
				basis of acquired stockThe
				taxpayer’s basis in any stock acquired pursuant to the exercise of an option to
				which subsection (a) applies shall be increased by the amount included in gross
				income by the taxpayer under subsection (a) with respect to such option.
									(B)Increase in
				basis of option on saleThe
				taxpayer’s basis in any option shall be increased by the amount included in
				gross income by the taxpayer under subsection (a) with respect to such
				option.
									.
				(b)Conforming
			 amendments
					(1)Section 26(b)(2)
			 is amended by striking and at the end of subparagraph (W), by
			 striking the period at the end of subparagraph (X) and inserting ,
			 and, and by adding at the end the following new subparagraph:
						
							(Y)subsection (e) of section 409B (relating to
				interest on income recognized upon exercise of a stock option in an S
				corporation with an
				ESOP).
							.
					(2)Section 1016(a) is
			 amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(38)to the extent
				provided in section
				409B(f)(3).
							.
					(3)The table of sections for subpart A of part
			 I of subchapter D of chapter 1 is amended by adding at the end the following
			 new item:
						
							
								Sec. 409B. Recognition of ordinary income on sale or exercise
				of stock option in S corporation with an
				ESOP.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to options
			 granted after the date of the enactment of this Act.
				702.Treatment of
			 securities of a controlled corporation exchanged for assets in certain
			 reorganizations
				(a)In
			 generalSection 361 (relating
			 to nonrecognition of gain or loss to corporations; treatment of distributions)
			 is amended by adding at the end the following new subsection:
					
						(d)Receipt of
				securities, etc., in exchange for assets in certain
				reorganizationsIf—
							(1)property is
				transferred to a corporation (hereinafter in this subsection referred to as the
				controlled corporation) pursuant to a plan of reorganization
				described in section 368(a)(1)(D), and
							(2)pursuant to such
				plan of reorganization, stock or securities in the controlled corporation are
				distributed in a transaction which qualifies under section 355,
							then any
				securities and nonqualified preferred stock (as defined in section 351(g)(2))
				of the controlled corporation shall be treated as other property for purposes
				of subsections (a) and
				(b)..
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 distributions after the date of the enactment of this Act.
				
